 In the Matter of REGAL KNITWEAR Co., INC.andWHOLESALE & WARIE:-HOUSE WORKERS UNION, LOCAL 65, C. I. O.Case No. 0-2540.Decided May 7,19.33DECISIONANDORDEROn March 9, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding,finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and that it takecertain affirmative .action, as set forth.in the copy of the Inter-mediate Report annexed hereto.Thereafter,the respondent filed ex-ceptions to the Intermediate Report and a brief in support of its ex-ceptions.Examinerat the hearingand finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.Pursuant to notice,a hearing was held before the Board at Wash-ington, D. C., on April 27, 1943, for the purpose of oral argument.The respondent was represented by counsel and participated in thehearing; the Union did not appear.The Board has considered the Intermediate Report, the respondent'sexceptions and brief,and the entire record in the case,,and herebyadopts the findings,conclusions, and recommendations of the TrialExaminer, except as noted below.1.The Trial Exaiiner has found that Arthur Klein was discharged'by the respondent on June 3, 1942,because of his union membershipand activity,after having been discriminatorily transferred on May22, 1942, from work as an order picker to more arduous work in.theshipping department.We do not agree. The uncontradicted evi-dence shows that it is customary at the respondent's plant to assignstock clerks and order pickers to work in the shipping departmentwhen necessary;and we are not convinced by the record that Kleinwas selected to work in the shipping department for any reason otherthan that his services were needed there.After working,a day ortwo in the shipping department,Klein protested against having to49 N L R B., No. 80.560 REGAL KNITWEARCO., INC.561_work there.He then, within the period of 1 week; gave the re-spondent two conflicting statements from his doctor concerning the.kind of work he was physically capable of doing.The respondentcontends, and its secretary testified, that Klein was discharged be-cause of his production of these convenient and conflicting state--ments as to his physical capabilities and because the respondent didnot believe that his physical condition warranted his continued em-ployment even as an order picker.Under the circumstances, we areof the opinion that the record does not sustain the allegation thatKlein's transfer and discharge were due to his union membership.and activities.The complaint will therefore be dismissed as toKlein.2.The Trial Examiner has found that the respondent, by givingsome employees, including Jean Strackman, a winter vacation with pay "and with free use of an automobile furnished by the respondent, andby distributing to its employees complimentary tickets for theatricalperformances'giveii on dates when union meetings were usually held,.interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in the Act. There is evidence in the record which-gives rise to the suspicion that the respondent gave Strackman a wintervacation with' pay, after she had already had her usual summer vaca-tion in 1941, in order to induce her to abandon her union activities.However, there is no similar evidence with respect to the other em--ployees who were also granted winter vacations, and we do not believe.that the record as a whole clearly establishes any improper purpose onthe part of the, respondent in giving these winter vacations.TheTrial Examiner's findings of interference, restraint, and coercion basedon the respondent's doing so is hereby reversed.The theatre ticketsdistributed by the respondent to its employees are shown by uncon-tradicted evidence to have been obtained by the respondent withoutcost to it.There is no showing that the tickets were for performances.selected by the respondent because they coincided with the times atwhich union meetings were to be held and would therefore discourageattendance at such meetings.We find that the record does not sup-port the allegation that the respondent's distribution of theatre ticketsconstituted interference with its employees' union activities, and theTrial Examiner's finding to the contrary is hereby reversed.ORDERUpon the above findings of fact and the entire record in the case,--and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,.Regal Knitwear Co., Inc., New York City, and its officers, agents,successors, and assigns, shall: -562DECISIONS OF NATIONAL LABOR. RELATIONS, BOARD1., Cease and desist from:(a)Discouraging membership in Wholesale & Warehouse WorkersUnion, Local 65, affiliated with the Coiigres sof Industrial Organiza-tions, or in any other labor organization of its employees, by discharg-ing or refusing to-reiristate any}of its employees, or'in''any mannerdiscriminating in regard to their hire and tenure of employment orany term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rightto self-organization, to form,join, or assist labor organizations,'to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Jean Strackman immediate, and. full'reinst'atement toher former or a substantially equivalent position, without prejudice toher seniority and other rights and privileges ;(b)Make whole Jean Strackman for any loss of pay she has sufferedbecause of the respondent's discrimination against her, by payment toher of a sum of money equal to the amount which she would normallyhave earned as wages during the period from the date of her discrimi-natory discharge to the date of the respondent's offer of reinstatement,less her net earnings during that period;(c) Immediately post in conspicuous places in and about its plantin New York City, and maintain for a period of at least-sixty (60)consecutive days from the date of -posting, notices to its employeesstating: (1) that the respondent will"not'engage in' the conduct fromwhich it is ordered to cease and desist. in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the affirmative actionset forth in'paragraphs 2 (a) and (h) of this Order; and (3) that therespondent's employees are free to ' become and remain members ofWholesale & Warehouse Workers Union, Local 65, affiliated with theCongress of Industrial Organizations, and that the respondent willnot discriminate against any employee. because of membership in, oractivity on behalf of, that organization;(d)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.AND—IT ISFURTHERORDEREDthat the complaint be,and it hereby is,dismissed, insofar as it alleges that the respondent discriminatedagainst Arthur Klein.CHAIRMANMILLIs took no part in the consideration of the aboveDecision and Order.'J REGAL KNITWEAR CO., INC.INTERMEDIATE REPORT563Mr. Cyril TV. O'Gorman,for the Board.Conrad & Smith, by Mr. -Williarn, W. Conrad,of New York, N. Y., for therespondent.-STATEMENT OF THE CASEUpon a seventh amended charge duly filed by the Wholesale & WarehouseWorkers Union, Local 65, affiliated with the Congress of Industrial Organiza-tions, herein called the Union, the NationalLabor Relations- Board, hereincalled the Board, by its Regional Director for the Second Region (New, York,New York), issued its complaint dated January 19, 1943, against Regal KnitwearCo., Inc, of New York, New York, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor practices withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint, accompanied by notices of hearing, were duly served upon the respondentand the Union.,With respect to the unfair labor practices, the complaint as amended at thehearing,' alleged in substance: (1) that the respondent on or about March 20,1942, discharged Jean Strackman, and on or about May 22, 1942, assigned'Arthur Klein to more arduous or less agreeable work, and discharged him onor about June 3, 19 ' 42, for the reason that these employees had joined or assistedthe Union, or had engaged in other concerted activities for the purposes ofcollective bargaining, or other mutual aid and protection; and' (2) that fromon or about June 24, 1941, to the date of the complaint, the respondent vilified,disparaged, and expressed disapproval of the Union ; interrogated its employeesconcerning their union affiliations ; and urged, persuaded, threatened, and warnedits employees to refrain from assisting, becoming members of, or remaining mem-bers of the Union.On January 29, 1943, the respondent filed its answer denying, among otherthings, that it had engaged in the unfair labor practices alleged.,Pursuant to notice, a hearing was held at New York, New York, on February4 and 5, 1943, before Peter F. Ward, the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner. The Board and the respondent wererepresented by counsel, and each participated, in the hearingFull opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.After both parties had rested, the undersigned granted, without objection,themotion of counsel for the Board to conform the pleadings to the proofwith respect to names, dates, and other minor variances.Oral argument, inwhich the Board and the respondent participated, was thereafter had on therecord.While the parties were advised of their right to file briefs with theundersigned, no briefs were filedUpon the entire record thus made, and from his observation of the wit-nesses, the undersigned makes,- in addition to the above; the following :1The complaint was amended on motion of counsel for the Board, without objection, bystriking the word "manufacture" from paragraph 2, thereof531647-43-vol 49-37 564DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS'OFFACT1.THE BUSINESSOF THE RESPONDENTThe respondent is a New York corporation engaged in the sale and distribu-tion of knit goods.The essential raw materials purchased and used by therespondent in the operation of its business are yarn and cottonsDuring thesixmonths period prior 'to February 1, 1943, the respondent shipped approxi-mately $2,300,000 worth of finished products to points outside the State of NewYork ; such shipments represented approximately 84 percent of the respondent'stotal sales made during this period.Approximately 75 percent of the materialsreceived by the respondent at its New York -plant for sale and distributionare received from points outside the State of New YorkThe respondent admitsthat it is engaged in interstate commerce within the meaning of the ActH. THE ORGANIZATION INVOLVEDWholesale & Warehouse Workers Union, Local 65, affiliated with the Con-gress, of Industrial Organizations, is a labor organization, admitting to member-ship certain employees of the respondent.HI. THE UNFAIR LABOR PRACTICESA. The discrimination against Jean Stiacknian and Arthur Kletn; interference,restraint, and coercionThe record discloses that the Union began an organizational campaign atthe respondent's plant about' 1938, which persisted until July or August 1041,at which time the campaign became more intensified, and so continued untilthe present.Jean Strackman, an employee for some 15 years, testified that she joined theUnion in the latter part of July 1941,2 on her return from a vacation. Strack-man further testified that during August 1941, Julius Israel, the respondent'ssecretary, called Strackman into his office and asked her if she had -signed, aunion card ; she replied that she had In this connection Strackman testified :Q' Tell us what was said by both Mr Israel and yourself at that time?A. I told him I had signed a union card, and he asked me why. So Isaid, well, people want raises, increases in their salaries and vacations, two-week vacations and sick benefit.He says, well, I could give you all that.I says, well, you haven't been giving it.So he says, well, I will.What do you want a union for?And then he sat down and he says give me the names of the peoplethat have signed up.And he says, you won't feel sorry, you'll have ajob here as long as you like to work here.So I told him I didn't do those things.And he insisted that I give him the names, and I refused . . .-During this same meeting, according to Strackman, Israel asked her to swearon the grave of his deceased father that she would not "join up" with the'Strackman also testified that she signed a union card In 1938.However, she wasagain asked to sign a card in 1941,and did so. REGAL KNITWEARCO., INC.565Union, and that she would try "to stop" some of the girl employees who had,signed union cards.Strackman's testimony is credited by the undersigned'Sometime subsequent to the above conversation, Strackman, having beeninformedby the Union that one of the respondent's former women employeeshad been discharged because of union activities, talked to this woman, andwas advised by her that such was the fact. Strackman then went to Ti,4ael andaccused him of discharging the former employee in question because of unionactivities.Israel denied the accusation, and stated that lie knew where thewoman was then employedHe had Strackman accompany hint into the office,telephoned the former employee, and asked her if she was in fact working, andif she was satisfied.The woman replied in the affirmative. Israel held thetelephone receiver to Strackman's ear so that she could hear the responses. Israelthen asked, "Didn't you just hear what she said?" to which Strackman replied,"What she told me the day before is altogether different." Israel then becamevery angry and seized Strackman by the throat, with the result that shebecame hysterical and wept. Israel thereupon sought to console Strackman,and in the process kissed her. Strackman left the office and was approachedby the respondent's treasurer, Bernot, while she was still crying.He askedher if she wished to go home. She, however, elected to remain at work.'During December 1941, Israel directed employee Sylvia Abrams to make alist of names of employees who wished to go to Miami Beach, Florida, for awinter vacation. , Strackman was approached by Abrams and informed -thelatter that she could not afford such a trip. Israel then conversed with Strack-man and told her that he was furnishing "a car, two weeks' pay and thathe would send money to" a hotel in Miami Beach.He also stated that the girlscould afford such it vacation because "it wasn't very expensive in December."Strackman, in company with Abrams, employees Herman Bogad and wife, acidLeo Pfeffer, made the trip to Florida in an automobile supplied by the re-spondent.Upon their return, a group of other employees were furnished thecar which took them to a vacation place in the mountains. These vacationswere "paid."At Christmas time in 1941, the respondent gave Strackman a$25 government bond, whereas in previous years it usually presented her withsix pairs of hose.After the advent of the Union at the respondent's plant in 1938, Israel madeita, practice to present employees with complimentary' tickets for 'theatricalperformances, and,, particularly for Saturday afternoon matinees given,when theUnion held certain of its meetings.This practice had never been indulged inprior to the coming of the Union.'Strackman attended union meetings and asked a number of employees to signcards.Notwithstanding the winter vacation, the gifts of theatre tickets, and3Israel generally denied this and other portions of Stracknian's testirnoniStiackaianwas a credible witness.She impressed the undersigned as desirous of relating the truth,and was forthright in her manner.Israel's testimony relating to certain niatenal mattersisvague and unconvincing,and where it contradicts Strackman's, the latter's is creditedby the undersigned.An example of the unconvincing nature of Israel's testimony is hisstatement that Strackman was an undesirable employee because she started"taking airson," and dressed inappropriately for iwoik which "might soil the clothes "SThese, findings are based upon Strackman's testnnonyIsrael, in effect admitted thesefacts, but testified that Strackman wept at'the replies made by the former eniplo5ee, anddenied that be assaulted StrackmanHis testimony,insofar as it is at variance withStrackman's, is not credited by the undersigned5These findings-are based upon the testimony of Strackman as corroborated by ArthurKlein, and also Emanuel Blaum, who is presently employed by the respondent lsi aeladmitted having given the respondent's employees threatie tickets, and testified that thepractice started"two or more years ago."I 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDIsrael's efforts -to dissuade her from her union activity, Strackman continued toattend union meetings, until March 20, 1942, when Israel asked her to meet himafter working hours. Strackman did so, and testified as follows concerning theevents which then transpired :Q All right, tell us what happened at that time?A.He said, I don't know what I'm going to do with you.I says, well, I don't understand.He says, well, I expect I'll be leavingvery soon on a vacation and I can't have you around, I'm afraid to trustyouI said, well, I don't understand what you mean by that.rHe says, well, you know what's been going on all along about a union, hesaysI have a list here, he says, of names of people that have signed up,and I expect to get rid of quite a few of these people.And he did have a list with the names on them.So I says to him, I don't, think that is a very wise thing to doAnd he says, oh, I don't know about that.He says, I'm giving you twoweeks pay and any time you need any money if you don't get a job in thenear future you can come up and ask me for it'I told him I didn't accept charity.*******Q (By Mr. O'Gorman.) Was there anything said in that conversationabout unions?A. So I-asked him if I was being fired for union activities.And hesays, I'm not firing you, I'm just telling you to goI says,well, that's being fired;if you're not firing me I'm coming backtomorrow.He says, o k , then you're fired.-He was very angry.So he -says to me, I'm really sorry to let you go, I really need you, butI can't chance it.And-Q.Did you,ask him what he meant bychancing, it?A. Yes, he said that he was afraid to have me around because I would-,he says, people working in a place too long get ideas,and that he realized0that I had a'few ideas that didn't fit in with his. So-=Q. 'Did he mention what those ideas were?A:Well, he didmention union once:He said he had a list of peoplebelonging to the union'Q. Did you see that list?A. I did see the list.Q. Can you tell us any of the names that appeared on that list?A Well, I believe he had the name of Herman Bogad, and he did have LeoPfeffer,' and he had the-my name was on it, and Arthur Klein.' That'sabout all I did see.Israel's version of this occurrence is different.His testimony is to the effectthat he told Strackman he did not think "this place was suited for her any more,"$The evidence indicates that the woman whose discharge vas discussed by"Strackmanand Israel had been an active union member,was induced to leave her employment withthe respondent,and was placed elsewhere in employment by Israel for about one week,afterwhichshe was discharged.7As found above Herman Bogad and Leo Pfeffer were among those given a paid vacationto Miami Beach, Florida8 As hereafter found the respondent discriminated against Klein because of his unionmembership and activities. REGAL KNITWEAR CO., INC. '567and he advised her "it would be better for her to, get another position."Israelcontended that in the last two of her fifteen years of employment by theiespofident' Strackman. "fooled around" and talked too much with the respond-ent'smale employees, and dressed in a manner which "disrupted" their work.These contentions are uncorroborated by testimony of any of the male employeesin question, or any other person. Strackman received several wage increasesduring her employment. ' Moreover, consistent with Strackman's testimony,Israeladmitted that he left for Florida the day after Strackman's discharge. In viewof Israel's antipathy to the Union as above related, his patently weak conten-tions,10 and the fact that he left for his vacation immediately after he dischargedStrackman, the undersigned is convinced and finds that Strackman's testimonyrelating to the conversation which took place on the day of her discharge reflectsthe true facts. It is apparent that Strackman was discharged because of herunionmembership and activities.Prior to February 1942, Arthur Klein had been unemployed for a number ofdaysEarly in February 1942, one Miss Brown, formerlyemployed as astenographer by the respondent, gave Klein a letter of introduction to AlexRoff, the respondent's office and credit manager, in which she asked Roff to"do something" for Klein. Brown also telephoned Roff in Klein's behalf and toldhim that Klein "was out of work . . . and he has a wife, his wife is .. .going to become a mother."Roff introduced Klein to Israel and according to Klein's testimony which theundersigned credits, Israel at the outset of his interview with Klein stated,"before I hire you, . . . suppose there wassomeunion activity going on, wouldyou become part of it?"Klein replied that if a majority desired a union, he`would want a union." Israel then asked Klein ". . . if the majority went offand jumped off a building, would you follow suit?" Klein responded that "therewas no analogy' there.""During this discussion Klein told Israel that he hadhad a hernia at one time, and would not be able to do "hard work." Israel didnot disclose the type of work expected of Klein.He did, however, assure Kleinthat it would not be "heavy work."" Israel then hired Klein at a wage of$20 per week and put him to work as a stock clerk.About March 1, 1942, Klein joined the Union andbecame active in its organiza-tional effortsHe worked as a stock clerk for a time, was then "promoted" tothe job of order picker, and on or about April 1 he receivedan increasein pay of$2 per week. Subsequently Klein met Israel in the plant and thanked himfor the raise in pay. Israel then took Klein aside and told him in substance,that he had lost faith in "somebody" with respect to "being in,the union." Kleinresponded that if the implication was that he was "in the union," this was the,factIsrael then called Klein's attention to the fact that the latter was a marriedman who had "coining responsibilities," was "going to become a father," andwould need a friend and some financial aid. Israel also stated that he was"the one" to give financial aid to Klein.He added, "I've always been good tothose who have been true and faithful to me. Those who, have stuck with meneed never worry." Israel also suggested that he might set Klein up in business,'These years coincide with those during which the Union attempted to organize theemployees of the respondent.1°withreference to Strackman's mode of attire,it is undisputed that while woi king sheat all tunes wore a"smock' which completely coveied hei dress11This portion of Klein's testimony is uncontradicted12 Israel denied that at this time Klein informed him that he had had a hernia.Kleinwas straightfoi ward in his demeanor,and consistent in his testimony.As above indicatedthe undersigned accord's little weight to Israel's uncorroborated testimony. 568DECISIONS Of NATIONAL LABOR RELATI'O''N BOARDsupply him with merchandise,and give him any needed financial assistance.Israel asked Klein if there was anything he could do or say that would "dis-courage" Klein from union membership, and Klein replied in the negative 13On May 22, 1942, Klein had occasion to go to the shipping room where, as theevidence shows, the work performed was more arduous than the work done bystock clerks or order pickers.When he arrived there Israel, who was present,ordered him io remain and help in the shipping room.Klein worked in theshipping room the balance of that day. On the next day Klein reported to theorder picking department, where he was then working, and was told by theforeman of that department that pursuant to Israel's orders he was to work inthe shipping room.Klein worked in the shipping room that day. The followingMonday, May 25, Klein went to the sales room where in the presence of BobGoldberg '14 an employee, and others, he reminded Israel of the fact that he hadhad a hernia, would be unable to work in the shipping department, and that ifIsrael persisted in making him work in the shipping department Klein woulddeem it a 'discriminatory action on Israel's part and report it to the NationalLabor Relations Board Israel replied that Klein could do as he pleased, but asfar as-his work was concerned he was to do what he was "instructed to do."Since Klein had advised Israel at the time of his employment' that, due to ahernia operation had in the past, he would be unable to perform "heavy work;" theundersigned is-convinced, under the circumstances herein set forth, that Kleinwas on May 22 transferred to the shipping room and thereafter ordered to remainthere because of his union membership and activities.Klein then' went to a doctor, complained that he had strained himself inthe shipping room, and procured a certificate from him.36He later went to theplant, talked with Office Manager Roff, and gave the doctor's certificate tohim.Roff said that Klein looked "bad" and advised him to go home and restfor a few days.Klein kept in touch with Roff on the telephone, and on orabout May 28 returned to the plant and talked with Roff, for he had beenunable to' contact Israel since the meeting in the show room above referredto.Klein told Roff that he' was ready to go to work. Roff stated that therespondent had received advices from its insurance agents that Klein couldnot be employed in the respondent's shipping department.Klein remindedRoff that he was an order picker, but that he would secure from his physiciana certificate, stating that he was capable of performing "any type of work."Klein was reexamined on June 1, and received such a certificate from hisdoctor.1'On about this date he presented this certificate to Roff and stated.13The 'above findings are all based upon Klein's testimonyIsrael testified in substancethat he merely told Klein that he was glad that Klein received the raise, and that hestated "I hope you'll be deserving of it and continue your good work." Israel did notcategorically deny Klein's testimony concerning the, former's attempt on this occasionto induce Klein to abondonthe Union.114Goldberg, although not shown to be unavailable, was not called as a witness.MAY 25, 1942.15 ToWhom it May Concern:Arthur Klein complains of pain in the right groinHe has had a hernia of the rightside which was repaired several years ago. I advise that he refrain from work whichentails lifting of weights in order to prevent recurrence of hernia.(S)Louis BASS, M. D.JUNe 1, 1942.16ToWhom it May Concern:Ihave reexamined Arthur KleinIle no longer complains of any pain in the groin. Ifind his condition iery satisfactory and he may ieturn to any type of work.(S)Louis BASS, M. D. REGAL KNITWEAR CO., INC.569with Israel, and Roff agreed to do so and let Klein know what transpired.On June 3 Klein met Roff and was advised by him that Israel told him to tellKlein he was "definitely through." 17Israel contended that Klein's employment was terminated because Kleinproduced two inconsistent statements from his physician, and was accordinglynot "the type" to be employed by the respondent.He further stated thatKlein was physically incapable of working, in view of his complaint.Con-sidering the respondent's strong opposition to the Union, the physician's finalopinion that Klein was able to perform all types of work, and the earlier dis-crimination against Klein, the undersigned is convinced and finds that therespondent's contentions are without merit, and were advanced as pretextsforKlein's discharge; the true reasons therefor being his union membershipand activities.Ralph Piccolo, an employee of 16 years standing, and a receiving clerk forthe respondent, testified that during July or August 1942, Israel spoke to himconcerning his membership in the Union. In this connection Piccolo's uncon-tradicted and credited testimony is as follows :Q. (By Mr. O'Gorman.)Will you repeat that conversation to us, ifyou will?'A. He asked me if I was in the union ; I told him I was. He says, "Whatare you going to do about it?" I says, "Nothing, I am going to stay inthe union."That was all.Piccolo'smother does "contract" work for the respondent. She "takes workout," and "hands it out to other people." On the occasion of the above con-versation with Piccolo; Israel threatened to take the matter up with Piccolo'smother, "but he never went that far."The undersigned finds-that the respondent, by the acts and statements ofIsrael above related, from on or about July 1941, to date, vilified, disparaged,and expressed disapproval of the Union ; interrogated its employees concerningtheir union affiliations ; urged, persuaded, threatened, and warned its employeesto refrain from assisting, becoming members of, or remaining members of theUnion, and thus interfered with, restrained, and coerced, and is interfering with,restraining, and coercing its employees in the exercise of the rights guaran-teed them in Section 7 of the Act.From the above and the entire record, the undersigned is convinced andfinds that the respondent discharged Jean Strackman on March 20, 1942, assignedArthur Klein to more difficult work on May 22, 1942; and on June 3, 1942, dis-charged him, for the reason that these employees were members of the Unionand had engaged in union and concerted activities, and the respondent thus'discriminated in regard to their hire and tenure of employment, thereby dis-couragingmembership in a labor organization ; by such discrimination therespondent has interfered with, restrained, and coerced and is interferingwith. restraining, and coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.17These findings are based upon Klein's testimony.Roff's version of these events issomewhat at odds with Klein's, especially as to chronology.Roff testified that Klein in-sisted that he would not work in the shipping department; that after receiving the firstcertificate he conferred with Israel about the matter who said he'd "see about it" ; thatIsrael never advised him definitely as to Klein's status ; and that he did not tell Klein hewas "through".Yet Israel admitted that he told Roff that Klein was discharged and thatRoff received instructions from him to advise Klein to this effect.In the circumstancesRoll's testimony is not credited by the undersigned. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the' respondent set forth inSection III above, occuring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several" States, "and have led andtend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair laborpractices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent discriminated in regard to thehire and tenure of employment of Jean Strackman and Arthur Klein, therebydiscouraging membership in the Union. In order to effectuate the policies of theAct, it is recommended below that the respondent offer to Jean Strackman andArthur Klein immediate and full reinstatement to their former or substantiallyequivalent positions ; without prejudice to their seniority or other rights andprivileges ; and that it make them whole for any loss of pay they may havesuffered by reason of the discrimination against them, by payment to each ofthem of a sum of money equivalent to that which each normally would haveearned as wages from the date of discrimination, I. e., March 20, 1942, In thecase of Strackman, and May 22, 1942, in the case of Klein, to the date of theoffer of reinstatement, less the net earnings 18 of each during said periods.Upon the basis of the above findings pf fact, and upon the entire record in.the case, the undersigned makes the following:CONCLUSIONS OF LAW1Wholesale' & Warehouse Workers Union, Local 65, affiliated with the Con-gress of Industrial Organizations, is a labor organization within themeaningof Section 2 (5) of the Act.2.The respondent, by discriminating in regard to the hire and tenure of em-ployment of Jean Strackman and Arthur Klein, thereby discouragingmember-ship in a' labor organization, has engaged in andis engagingin unfair laborpractices within the meaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercing its employ-ees in the exercise of the rights guaranteed them in Section 7 of the Act,,hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and(7),of the Act.iS "By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local 2590,8 N L R. B 440. Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S.'7.,f REGAL KNITWEARCO.,INC.571RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Regal Knitwear Co., Inc., and its officers,agents, successors, and assigns shall:1.Cease and desist from(a)Discouragingmembership in Wholesale & Warehouse Workers Union,Local 65, affiliated with the Congress of Industrial Organizations, or 'any otherlabor organization of its employees, by discharging or refusing to reinstate anyof its employees, or in-any other way discriminating in regard to their hire andtenure of employment, or any term or condition of their employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in,the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Jean Strackman and Arthur Klein immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges;(b) 'Make whole the said Jean Strackman and Arthur Klein for any loss ofpay they may have suffered by reason of the discrimination against them, by -payment to each of them of a sum of money equal to that which each would nor-mally have earned as wages during the period from the date of discrimination,I.e.March 20, 1942 as to Strackman, 'and May 22, 1942, as to Klein, to thedate of the offer of reinstatement, less the net earnings,"' of, each during saidperiods ;(c) Immediately post in conspicuous places in and about its plant in NewYork, New York, and maintain for a period of at least sixty (60) consecutivedays, from the date of posting, notices to its employees stating: (1) that therespondent-will not engage in the conduct from which it is recommended that itcease and desist in paragraphs 1 (a) and (b) of these recommendations; (2)that it will take the affirmative action set forth in paragraphs 2 (a) and (b)of these recommendations; and (3) that respondent's employees are free tobecome or remain members of Wholesale & Warehouse Workers Union, Local 65,affiliated with the Congress of Industrial Oorganizations, and that the respondentwill not discriminate against any employee because of membership in or activityon behalf of that organization;(d)Notify the Regional Director for the Second Region in writing withinten (10) days from the receipt of this Intermediate Report what steps therespondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceiptof this Intermediate Report the respondent notifies said RegionalDirector in writing that it has complied with the foregoing recommendation, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of Article19 See footnote 18,supra.` 572DECISIONS OF NATIONAL LABOR R-MATION'S BOAIRDII of said Rules and Regulations,file with the Board,Shoreham Building, Wash-ington,D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding(including rulings upon all motions or objections) as itrelies upon, together with the original and four copies of a brief in supportthereof.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board,request therefor must be made in writ-ing to the Board within ten (10)days from the date of the order transferringthe case to the Board.PFrER F. WARn,Trial Examiner.DatedMarch 9, 1943.